Name: Commission Regulation (EEC) No 3845/88 of 8 December 1988 on arrangements for imports into the Community of certain textile products (category 5), originating in India
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 340/ 16 Official Journal of the European Communities 10. 12. 88 COMMISSION REGULATION (EEC) No 3845/88 of 8 December 1988 on arrangements for imports into the Community of certain textile products (category 5), originating in India Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION :Having regard to Council Regulation (EEC) No 4136/86 of 22 December 1986 on common rules for imports of certain textile products originating in third countries ('), at last amended by Regulation (EEC) No 2995/88 (2), and in particular Article 11 thereof, Whereas Article 11 of Regulation (EEC) No 4136/86 lays down the conditions under which quantitative limits may be established ; whereas imports into the Community of s certain textile products (category 5) specified in the Annex hereto and originating in India have exceeded the level referred to in paragraph 2 of the said Article 1 1 ; Article 1 Without prejudice to the provisions of Article 2, imports into the Community of the category of products origin- 1 ating in India and specified in the Annex hereto shall be subject to the provisional quantitative limit set out in that Annex. Whereas, in accordance with paragraph 5 of the said Article 11 of Regulation (EEC) No 4136/86 on 23 November 1988 India was notified of a request for consultations ; whereas, pending a mutually satisfactory solution, the Commission has requested India for a provi ­ sional period of three months to limit exports to the Community of products falling within category 5 to 2 800 000 pieces with effect from the date of the request for consultations ; whereas pending the outcome of the requested consultations quantitative limits identical to those requested of the supplier country should be applied provisionally to imports of the category of products in question ; Article 2 1 . Products referred to in Article 1 shipped from India to the Community before the date of entry into force of this Regulation and not yet released for free circulation, shall be so released subject to the presentation of a bill of lading or other transport document proving that shipment actually took place during that period. 2. Imports of products shipped from India to the Community after the entry into force of this Regulation shall be subject to the double-checking system described in Annex VI to Regulation (EEC) No 4136/86 . 3 . All quantities of products shipped from India on or after 23 November 1988 and released for free circulation shall be deducted from the quantitative limit laid down. This provisional limit shall not, however, prevent the importation of products covered by them but shipped from India before the date of entry into force of this Regulation. Whereas paragraph 1 3 of the said Article 1 1 ensures that the quantitative limits are observed by means of a double-checking system in accordance with Annex VI to Regulation (EEC) No 4136/86 ; Whereas the products in question exported from India to the Community between 23 November 1988 and the date of entry into force of this Regulation must be set off against the quantitative limit which has been introduced ; Whereas this quantitative limit should not prevent the importation of products covered by them shipped from India before the date of entry into force of this Regula ­ tion ; Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. (l) OJ No L 387, 31 . 12. 1986, p. 1 . 0 OJ No L 270, 30. 9 . 1988 , p . 64. It shall apply until 22 February 1989. 10. 12. 88 Official Journal of the European Communities No L 340/17 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 December 1988. For the Commission Willy DE CLERCQ Member of the Commission ANNEX - Category CN code Description Thirdcountry Units MemberState Quantitative limits from 23 November 1988 to 22 February 1989 5 6101 10 90 Jerseys, pullovers, slip-overs, waistcoats, India 1 000 D 534 6101 20 90 twinsets, cardigans, bed-jackets and l pieces F 500 6101 30 90 jumpers (other than jackets and blazers), l I 260 l anoraks, windcheaters, waister jackets and Il\ BNL 524 6102 10 90 the like, knitted or crocheted UK 820 6102 20 90IlIlIl IRL 6 6102 30 90 IlIl DK 76 Il IlIl GR 10 \ 6110 10 10 l Il ES 60 6110 1031 \\Il\\ PT1 10 6110 10 39IlIl II 6110 1091IlIl EEC 2 800 6110 10 99 IlIl 6110 20 91 I I 6110 20 99 Il IIl 6110 30 91 IlII 6110 30 99 \